DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 
Response to Arguments
To start Examiners, thank Applicant for their time and discussion during the interview to advance the Application. 
Applicant's arguments filed 1/31/21 (also in the Remarks dated 2/16/22) have been fully considered and they are persuasive in part and not persuasive in part.
The arguments with regards to the 112a, as discussed during the interview (the Examiners summary is included in this mailing), is persuasive and the rejection is withdrawn. For the 112a rejection, Examiner was pointing to Applicants discussion of the study (Figs. 4-8 and related paragraphs) and what appeared to be a disconnect from the scientific recitation of what the results of the study were and the application of the principle (ie the results) which is being claimed. Examiner does note that per the Klein reference (see the final rejection dated 11/16/21 or the previous Form-892 for a citation) the principle of the results Applicants are applying from their study is known. Specifically, how changes Effects of Thyroid Hormone on Cardiovascular Hemodynamics and Hyperthyroidism). Through the discussion with Applicants on 1/18/22 Examiners decided to withdraw the 112a rejection due to the argument presented in view of the portions of the specification Applicants pointed to. 
With regards to the 112b rejection based on the amendment Applicants argument is persuasive and the 112b is withdrawn. 
With regards to the 101 rejection, applicants argue that the steps recited are not mental processes because they can’t be practically be performed in the mind, Examiner disagrees. As generally established it’s a fact specific analysis and the arguing the elements of the claims are analogous to the generic discussion from the PEG does not persuasively overcome the analysis applied in the rejection. To the extent Applicants appear to be arguing that the additions of the “acquiring” by a “wearable device” and “computing by the device” in and of themselves mean a human brain is not capable of performing the elements which Examiner contends are capable of being mentally performed, Examiner does not find this persuasive. The processing/determining etc. steps as recited in the rejection are capable of being performed mentally or with pen and paper by a person as further discussed in the rejection below (see MPEP § 2106.04 III C). As such the argument is not persuasive. 
For clarity of the record, Examiner notes that daily RHR is being interpreted in line with the BRI. RHR can be interpreted several ways non-exclusively including: HR during sleep, HR just after awakening but still in bed, HR while awake but stationary (sometimes for a set period of time often sitting or lying down, such as watching tv), the combination through basic statistics (mean, mode, median) of a plurality of these occasions in a day, etc. Examiner notes if applicants are trying to claim the specifics of their equation 1 the claims are not being interpreted as narrowly as the spec itself recites that is just one way to determine RHR. Furthermore if the elements of that equation are included a 112a is probable as the weightings (A and B) or how they are determined is not disclosed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites computing a resting heart over during a “baseline” time period and a later time period and comparing the later readings to the baseline readings. 
The limitation of assessing a thyroid function as normal, computing a RHR based on the data (including using a median or mean using a plurality of RHR’s) for when the thyroid is recognized as normal and comparing the resting heart rates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are essentially describing a natural correlation between thyroid level and RHR.  There is nothing in the claim element which precludes the step from practically being performed in the mind. For example, a user can mentally know what the expected normal range for a thyroid hormone, comparing a thyroid reading to that known value then write down and/or remember a RHR (including a mean/mode etc. from a “couple” of days of RHR) when the thyroid is normal and compare subsequent RHR’s to that thyroid value which in the context of this claim encompasses the user mentally/manually fulfilling the steps of these claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP § 2106.04 III C). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and sending an alert. The limitations of “acquiring” data are pre-solution activity of mere data gathering. The elements involving a treatment for gathering a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable heart rate/motion sensors and thyroid sensing: (1) Gund see citations below shows the heart/motion sensing see the cited portions of NF action dated 7/26/21;  (2) KR 20170017648 to Hong shows the heart/motion sensing see discussion of sensor unit 140;  (3) US 20180256094 shows the heart/motion sensing see [0043]; (4) US 20170095159 shows the heart/motion sensing see Fig. 2; (5) Klein shows thyroid sensing see the cited portions below; (6) Gam shows thyroid sensing  see the cited portions below; (7) Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion.
Therefore, the claims considered in combination/as a whole are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gunderson (Bruce Gunderson, US 20180035899) hereinafter Gund see NF rejection dated 7/26/21; Klein (Irwin Klein et al., Thyroid Disease and the Heart, Circulation. 2007;116:1725–1735, https://doi.org/10.1161/CIRCULATIONAHA.106.678326,  viewed on 7/13/21) hereinafter Klein see NF rejection dated 7/26/21; Gammage (Gammage et al. Association Between Serum Free Thyroxine Concentration and Atrial Fibrillation. Arch Intern Med. 2007;167(9):928–934. doi:10.1001/archinte.167.9.928, viewed on 7/13/21) hereinafter Gam see NF rejection dated 7/26/21; Giovanni (Alberto Giovanni et al., US 20170095159) hereinafter Gio see NF rejection dated 7/26/21;  Tekwani (Chandra Tekwani, US 20160188817) hereinafter Tek see NF rejection dated 7/26/21; Osman (Faizel Osman et al., Cardiovascular Manifestations of Hyperthyroidism Before and After Antithyroid Therapy: A Matched Case-Control Study, Journal of the American College of Cardiology, Volume 49, Issue 1, 2007, Pages 71-81, ISSN 0735-1097, https://doi.org/10.1016/j.jacc.2006.08.042, https://www.sciencedirect.com/science/article/pii/S073510970602465X, viewed on 7/15/21) hereinafter Osman see NF rejection dated 7/26/21; Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion discusses the ability of using increase in pulse rate/heart rate as an indicator for increased levels of T4/thyroxine; Caroline Kee, This Woman's Apple Watch Helped Detect Her Severe Thyroid Problem, April 12, 2018, https://www.buzzfeednews.com/article/carolinekee/womans-apple-watch-detects-rapid-heart-rate-hyperthyroidism, viewed on 7/15/21, the article discusses a women who continually had alerts for abnormally high RHR as measured by her Apple Watch, she went into the hospital and doctors determined that she had a hyperthyroidism. Examiner notes the article date is after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./Examiner, Art Unit 3792
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792